In a proceeding pursuant to CPLR article 78, inter alia, to review a determina-, tion of the county Legislature of the County of Rockland which denied petitioner’s application for a refund of certain overpayments of real estate taxes, (1) the county Legislature appeals, as limited by its brief, from so much of a judgment of the Supreme Court, Rockland County, dated April 6, *5871976, as granted the petition to the extent of remanding petitioner’s application for a refund to it for consideration on the merits as to the years 1969 and 1970 pursuant to sections 556 and 556-a of the Real Property Tax Law, and (2) petitioner cross-appeals from so much of the same judgment as failed to direct the county Legislature to consider the year 1968 and held that the proceeding, insofar as it was against the Assessor of the Town of Stony Point, was premature. Judgment affirmed, without costs or disbursements, on the opinion of Mr. Justice Kelly at Special Term (Battlefields, Inc. v County Legislature of County of Rockland, 86 Misc 2d 181). Latham, Acting P. J., Margett, Suozzi and Mollen, JJ., concur.